Title: From Thomas Jefferson to Caspar Wistar, 28 February 1803
From: Jefferson, Thomas
To: Wistar, Caspar


          
            Dear Sir
            Washington Feb. 28. 1803
          
          The inclosed sheets may contain some details which perhaps may be thought interesting enough for the transactions of our society. they were forwarded to me by mr Dunbar with a couple of vocabularies which I retain to be added to my collection. 
          What follows is to be perfectly confidential. I have at length succeeded in procuring an essay to be made of exploring the Missouri & whatever river, heading with that, runs into the Western ocean. Congress by a secret authority enables me to do it. a party of about 10. chosen men headed by an officer will immediately set out. we cannot in the US. find a person who to courage, prudence, habits & health adapted to the woods, & some familiarity with the Indian character, joins a perfect knolege of botany natural history, mineralogy & astronomy, all of which would be desireable. to the first qualifications Capt Lewis my secretary adds a great mass of accurate observation made on the different subjects of the three kingdoms as existing in these states, not under their scientific forms, but so as that he will readily sieze whatever is new in the country he passes thro, and give us accounts of new things only; and he has qualified himself for fixing the longitude & latitude of the different points in the line he will go over. I have thought it would be useful to confine his attention to those objects only on which information is most deficient & most desireable: & therefore would thank you to make a note on paper of those which occur to you as most desireable for him to attend to. he will be in Philadelphia within two or three weeks & will call on you. any advice or hints you can give him will be thankfully recieved & usefully applied. I presume he will compleat his tour there & back in two seasons. Accept assurances of my sincere esteem & high respect.
          
            Th: Jefferson
          
        